PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/331,178
Filing Date: 7 Mar 2019
Appellant(s): KITAZAWA



__________________
John W. Bailey
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on July 20, 2022 appealing from the Office Action mailed on December 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claim(s) 1, 7-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambert (U.S. Patent Pub. 2007/0272553) in view of Kitazawa (U.S. Patent Pub. 2010/0252432), and further in view of Lowery (U.S. 8,563,298).
Regarding claims 1 and 16-17, Gambert teaches an electrochemical oxygen sensor (for claims 1 and 16; Fig. 1; [0042] line 2: a galvanic, electrochemical sensor for O2) or equipment comprising the electrochemical oxygen sensor of claim 1 (for claim 17; Fig. 1; [0042] line 2: a galvanic, electrochemical sensor for O2) comprising: 
a holder (Fig. 1; [0042] line 3: a housing 1); 
a positive electrode (Fig. 1; [0042] line 7: a cathode 4); 
a negative electrode (Fig. 1; [0042] line 3: an anode 2); and 
an electrolyte solution (Fig. 1; [0042] line 10: electrolyte 5), 
the positive electrode, the negative electrode, and the electrolyte solution being contained in the holder (Fig. 1: showing the cathode 4, the anode 2, and the electrolyte 5 are contained in the housing 1), 
wherein the negative electrode contains an alloy of Sn ([0042] lines 3-4: an anode being made of an alloy of tin with a silver and a copper).

Gambert does not teach wherein the electrolyte solution contains a chelating agent and a molar concentration of the chelating agent is 1.4 mol/L or higher.
However, Kitazawa teaches an electrochemical oxygen sensor ([0014] lines 1-2), including a cathode, an anode, and an electrolyte solution, wherein the electrolyte solution contains a chelating agent ([0014] lines 2-4).  The chelating agent in the electrolyte solution is EDTA ([0085] lines 1-2; Table 1: 1-10, 15, 16), and the concentration of the chelating agent in the electrolyte solution is particularly preferably not less than 1.0 mol/liter ([0079] lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by using a chelating agent at a molar concentration 1.4 mol/L or higher as taught by Kitazawa because the chelating agent would increase the response speed of the sensor ([0078] lines 1-3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Gambert and Kitazawa do not explicitly disclose the chelating agent contains at least one of citric acid and citrates (claim 1) or the chelating agent is at least one selected from citric acid and citrate (claim 16).
However, Lowery teaches assays and devices for the detection of analytes (Col. 1, lines 6-7), and exemplary analytes include a gas, e.g., oxygen or carbon dioxide (Col. 17, lines 43, 47-48).  The assay may include suitable buffer components (here, the buffer is deemed to be electrolyte solution) and chelating agents to scavenge cations, e.g., EDTA, citric acid (Col. 37, lines 57-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert and Kitazawa by substituting the chelating agent, EDTA (Kitazawa, [0085] lines 1-2; Table 1: 1-10, 15, 16) with the citric acid (Lowery, Col. 37, lines 62) as taught by Lowery because both EDTA and citric acid are chelating agents to scavenge cations (Lowery, Col. 37, lines 60-62).  Simple substitution of one known element for another to obtain predictable results. MPEP 2141(III)(B).

Gambert does not explicitly disclose the electrolyte solution has a pH of not less than 2.09 and not more than 7.40.
However, Gambert teaches the composition of the electrolyte influences the function of the sensor ([0036] lines 1-2) and the best results can be obtained with strong phosphoric acid solutions ([0036] lines 3-4).  The phosphoric acid solutions buffered with their salts that is used as electrolyte with a pH up to 7 gave good results ([0037] lines 3-5), which overlaps the claimed pH range from 2.09 to 7.40. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 7, Gambert, Kitazawa, and Lowery disclose all limitations of claim 1 as applied to claim 1.  Gambert, Kitazawa, and Lowery do not explicitly disclose the electrolyte solution has a pH of not less than 3.75 and not more than 5.75.
However, Gambert teaches the composition of the electrolyte influences the function of the sensor ([0036] lines 1-2) and the best results can be obtained with strong phosphoric acid solutions ([0036] lines 3-4).  The phosphoric acid solutions buffered with their salts that is used as electrolyte with a pH up to 7 gave good results ([0037] lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert, Kitazawa, and Lowery by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 8, Gambert teaches the electrolyte solution further contains phosphoric acid and salts of the compound ([0037] line 3: phosphoric acid solutions buffered with their salts).

Regarding claim 9, Gambert, Kitazawa, and Lowery disclose all limitations of claim 1 as applied to claim 1.  Gambert and Lowery do not explicitly disclose the negative electrode is substantially lead free.
However, Kitazawa teaches the negative electrode is substantially lead free ([0060] lines 8-10: electrochemical oxygen sensors have been demanded which are low in environmental load without the use of lead or the like; [0061] lines 1-4: Accordingly, the material for the anode 8 is preferably tin in that no hydrogen generation due to local corrosion is caused in the electrolyte solution 7 containing the chelating agent, resulting in low environmental loads; thus the material of the anode, i.e., the negative electrode, is deemed to be substantially lead free).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert and Lowery by utilizing substantially lead free negative electrode as taught by Kitazawa because the electrochemical oxygen sensors have low environmental loads without the use of lead (0060] lines 8-10; [0061] lines 1-4).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambert in view of Kitazawa and Lowery, and further in view of Tao (U.S. Patent Pub. 2003/0143440).
Regarding claim 2, Gambert, Kitazawa, and Lowery disclose all limitations of claim 1 as applied to claim 1.  Gambert, Kitazawa, and Lowery do not explicitly disclose the negative electrode contains a Sn-Sb alloy.
However, Tao teaches an electrochemical devices capable of operation as either as fuel cells or batteries ([0002] lines 2-3).  The anode comprises a metal or alloy ([0059] lines 1-2), such as antimony, tin, or combinations thereof ([0059] lines 5-10).  An example of anode comprised antimony alloy with 10% tin ([0125] lines 9-11).  Thus, Tao teaches the negative electrode contains a Sn-Sb alloy ([0125] lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert, Kitazawa, and Lowery by utilizing a Sn-Sb alloy for the negative electrode as taught by Tao.  The suggestion for doing so would have been that Sn-Sb alloy is a suitable material for the anode of an electrochemical device and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambert in view of Kitazawa and Lowery, and further in view of Tantram (U.S. 4,132,616).
Regarding claims 4-5, Gambert, Kitazawa, and Lowery disclose all limitations of claim 1 as applied to claim 1, including wherein the electrolyte solution contains citric acid.  Gambert, Kitazawa, and Lowery do not explicitly disclose the electrolyte solution contains citrate (claim 4) or trisodium citrate or tripotassium citrate (claim 5).
However, Tantram teaches an electro-chemical gas sensor (Col. 1, lines 4-5), such as oxygen (Col. 1, line 14).  Suitable electrolytes for use in the sensor include potassium citrate (Col. 5, lines 50-52).  Thus, Tantram teaches the electrolyte solution contains tripotassium citrate (Col. 5, lines 50-52), as evidenced by Wikipedia that potassium citrate (also known as tripotassium citrate) is a potassium salt of citric acid with the molecular formula K3C6H5O7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert, Kitazawa, and Lowery by utilizing tripotassium citrate as the electrolyte as taught by Tantram.  The suggestion for doing so would have been that tripotassium citrate is a suitable material for the electrolyte in an oxygen sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 10-11, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambert in view of Kitazawa, and further in view of Tantram.
Regarding claims 10-11 and 18, Gambert discloses an electrochemical oxygen sensor (for claims 10-11; Fig. 1; [0042] line 2: a galvanic, electrochemical sensor for O2) or equipment comprising the electrochemical oxygen sensor of claim 10 (for claim 18; Fig. 1; [0042] line 2: a galvanic, electrochemical sensor for O2) comprising: 
a holder (Fig. 1; [0042] line 3: a housing 1); 
a positive electrode (Fig. 1; [0042] line 7: a cathode 4); 
a negative electrode (Fig. 1; [0042] line 3: an anode 2); and 
an electrolyte solution (Fig. 1; [0042] line 10: electrolyte 5), 
the positive electrode, the negative electrode, and the electrolyte solution being contained in the holder (Fig. 1: showing the cathode 4, the anode 2, and the electrolyte 5 are contained in the housing 1).

Gambert does not teach wherein the electrolyte solution contains a chelating agent and a molar concentration of the chelating agent is 1.4 mol/L or higher.
However, Kitazawa teaches an electrochemical oxygen sensor ([0014] lines 1-2), including a cathode, an anode, and an electrolyte solution, wherein the electrolyte solution contains a chelating agent ([0014] lines 2-4).  The chelating agent in the electrolyte solution is EDTA ([0085] lines 1-2; Table 1: 1-10, 15, 16), and the concentration of the chelating agent in the electrolyte solution is particularly preferably not less than 1.0 mol/liter ([0079] lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by using a chelating agent at a molar concentration 1.4 mol/L or higher as taught by Kitazawa because the chelating agent would increase the response speed of the sensor ([0078] lines 1-3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Gambert does not explicitly disclose the electrolyte solution has a pH of not less than 2.09 and not more than 7.40.
However, Gambert teaches the composition of the electrolyte influences the function of the sensor ([0036] lines 1-2) and the best results can be obtained with strong phosphoric acid solutions ([0036] lines 3-4).  The phosphoric acid solutions buffered with their salts that is used as electrolyte with a pH up to 7 gave good results ([0037] lines 3-5), which encompasses the claimed pH range from 2.09 to 7.40. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Gambert does not explicitly disclose the chelating agent contains citrates (claim 10) or tripotassium citrate (claim 11).
However, Tantram teaches an electro-chemical gas sensor (Col. 1, lines 4-5), such as oxygen (Col. 1, line 14).  Suitable electrolytes for use in the sensor include potassium citrate (Col. 5, lines 50-52).  Thus, Tantram teaches the electrolyte solution contains tripotassium citrate (Col. 5, lines 50-52), which is deemed to be chelating agent, as evidenced by Wikipedia that potassium citrate (also known as tripotassium citrate) is a potassium salt of citric acid with the molecular formula K3C6H5O7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert by utilizing tripotassium citrate as the chelating agent as taught by Tantram.  The suggestion for doing so would have been that tripotassium citrate is a suitable material for the electrolyte in an oxygen sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 13, Gambert, Kitazawa, and Tantram disclose all limitations of claim 10 as applied to claim 10.  Gambert, Kitazawa, and Tantram do not explicitly disclose the electrolyte solution has a pH of not less than 3.75 and not more than 5.75.
However, Gambert teaches the composition of the electrolyte influences the function of the sensor ([0036] lines 1-2) and the best results can be obtained with strong phosphoric acid solutions ([0036] lines 3-4).  The phosphoric acid solutions buffered with their salts that is used as electrolyte with a pH up to 7 gave good results ([0037] lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert, Kitazawa, and Tantram by setting the pH value of the electrolyte solution as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 14, Gambert teaches the electrolyte solution further contains phosphoric acid and salts of the compound ([0037] line 3: phosphoric acid solutions buffered with their salts).

Regarding claim 15, Gambert, Kitazawa, and Tantram disclose all limitations of claim 10 as applied to claim 10.  Gambert and Tantram do not explicitly disclose the negative electrode is substantially lead free.
However, Kitazawa teaches the negative electrode is substantially lead free ([0060] lines 8-10: electrochemical oxygen sensors have been demanded which are low in environmental load without the use of lead or the like; [0061] lines 1-4: Accordingly, the material for the anode 8 is preferably tin in that no hydrogen generation due to local corrosion is caused in the electrolyte solution 7 containing the chelating agent, resulting in low environmental loads; thus the material of the anode, i.e., the negative electrode, is deemed to be substantially lead free).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gambert and Tantram by utilizing substantially lead free negative electrode as taught by Kitazawa because the electrochemical oxygen sensors have low environmental loads without the use of lead (0060] lines 8-10; [0061] lines 1-4).

(3) Response to Argument
Appellant argues a person skilled in the art would not be motivated to combine Gambert with Kitazawa and Lowery (page 7, para. 2, lines 3-4) based on that (1) Gambert teaches the lifetime of sensors between 2 to 3 years can only be achieved when the metal of the anode is either protected by an oxide layer or the generation of a salt with low solubility on its surface (page 6, para. 3); (2) Kitazawa teaches the electrolyte solution contains a chelating agent, e.g., EDTA, that catches a metal ion to prevent the generation of the reaction inhibition production on the surface of the anode (page 6, para. 4, lines 4-5; para. 5, lines 1-3); (3) Gambert teaches excellent properties can be obtained with combination tin alloys and phosphoric acid solutions (page 6, last para., lines 1-3), and the fact that the weak acid, citric acid being used as the chelating agent, hardly ionizes in phosphoric acid solutions of a strong acid which inhibits the action of the chelating agent in the phosphoric acid solution of Gambert (page 6, last para. to page 7, para. 1).
These arguments are unpersuasive. 
First, Appellant incorrectly concludes that the generation of a salt with low solubility on the surface of the anode, which is believed to protect the metal of the anode, can be interfered by the use of the chelating agent from Kitazawa (page 6, para. 5, lines 4-6), and thus the only way of allowing the sensor having a longer lifetime is lost (page 6, para. 6).  Here, Kitazawa teaches the use of chelating agent in the electrolyte solution increases the response speed of the sensor (Kitazawa, [0076] lines 1-3) because the chelating agent diffuses or partially dissolves the reaction inhibition production or catches an intermediate (for example, a metal ion which is used as the material of the anode) originating the reaction inhibition production to prevent the generation of the reaction inhibition production itself (Kitazawa, [0077] lines 5-11). In another word, the chelating agent, e.g., EDTA, would diffuses or partially dissolves the metal ions that inhibits the reaction on the electrode and thereby increasing the response speed of the sensor.  Further, Gambert teaches the metal of the anode is either protected by an oxide layer or the generation of a salt with low solubility on its surface, so that generation of a salt with low solubility on the surface of the anode is not the only way to protect the anode.  As a result, neither Gambert nor Kitazawa, nor the combined Gambert and Kitazawa, teaches that “the generation of a salt with low solubility on the surface of the anode, which is believed to protect the metal of the anode, can be interfered by the use of the chelating agent”, or the only way of allowing the new sensors to have a longer lifetime is lost.
Second, Appellant incorrectly concludes the action of the chelating agent disclosed in Lowery (e.g., citric acid) is inhibited in the phosphoric acid solution of Gambert because citric acid is a weak acid that hardly ionizes in phosphoric acid that is a strong acid. The difference between a strong acid and a weak acid is that weak acids are molecules that only partially dissociate into ions in aqueous solutions and strong acids ionizes completely in an aqueous solution.  The property of an acid for its dissociation and ionization in aqueous solution is an inherent property, and no interference resulting in that “a weak acid hardly ionizes in phosphoric acid solutions of a strong acid,” or “the action of the chelating agent (i.e., citric acid) is inhibited in the phosphoric acid solution.”  Further, the combination of Lowery’s chelating agent, citric acid, and Gambert’s phosphoric acid is not the claimed subject matter because claim 1 only claims an electrolyte solution having a pH of not less than 2.09 and not more than 7.40.
Appellant argues if a person skilled in the art combines Gambert and Kitazawa to obtain an oxygen sensor with high response speed and a long lifetime, the skilled person would have to add not only a chelating agent, but also cerium hydroxide to the electrolyte solution of Gambert to adjust its pH to 12 or more (page 7, last para. to page 8, para. 1) because (1) Kitazawa teaches the pH of the electrolyte solution is set to 9 or more and the increased response speed can be maintained for a long period of time when the pH of the electrolyte solution is set to 12 or more by adding an alkaline metallic base, an alkaline earth metallic base, or a mixture thereof to the solution containing the chelating agent (page 7, para. 3, lines 2-6); and (2) Gambert states that the use of aqueous solutions of cesium salts, especially cesium hydroxide or the like can contribute to a long lifetime of the sensor and provide very good results (page 7, para. 4).  These arguments are unpersuasive because even if the high pH value (e.g., 9 or more, even 12 or more) increases the sensor’s response speed, it does not “teach away” the pH values lower than 12 of the electrolyte solution.  The overall pH value of the electrolyte solution is only one of the factors for improving the performance of oxygen sensors, and other factors, for example, the chelating agent, the salt, and their concentrations, ionic strengths, etc., should be taken into account.  When citric acid is added into the electrolyte as a chelating agent, it inevitably lowers the pH of the electrolyte solutions because it is acidic.  Thus, in the complicated electrolyte system containing multiple components, each component would contribute in some way to the overall pH value, and it would have been obvious to one of ordinary skill in the art to adjust the pH value with addition of other components and seek a desirable pH range to obtain an overall optimal sensor performance.  Moreover, since the increased pH value would increase the sensor’s response speed, it is deemed to be a result-effective variable for the sensor performance.  It would have been obvious to one of ordinary skill in the art to optimize the pH value through routine experimentation to arrive the optimal pH range as claimed because the pH value is a result-effective variable affecting the sensor performance, such as response speed. MPEP 2144.05 (II)(B).  
Appellant argues Lowery is directed to determine the quantity of analyte present in the liquid sample by measuring the relaxation rate of NMR that is not related to electrochemical processes and concludes Lowery should not be considered by a person skilled in the art as an analogous art (page 8, para. 3).  This argument is unpersuasive because Lowery is relied on to teach the chelating agents for scavenging cations, and examples of the chelating agents include EDTA, citric acid (Lowery, Col. 37, lines 60-62).  Even if Lowery is not directed to electrochemical processes, it is reasonably pertinent to the problem faced by the inventor, i.e., a suitable chelating agent for scavenging cations in electrolyte solutions.  Thus, a person skilled in the art would modify Gambert and Kitazawa to substitute EDTA with citric acid as taught by Lowery because both EDTA and citric acid are suitable chelating agents to scavenge cations.  Simple substitution of one known element for another to obtain predictable results. MPEP 2141(III)(B).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Caitlyn Sun/
Examiner, Art Unit 1795

Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.